UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7445



CHARLES WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


MARYLAND     DEPARTMENT     OF    CORRECTIONS
COMMISSIONERS;   SERGEANT   MCDONALD;  CO  II
SELLMAN; CO II SOFELLO; CO IV PAINTER; JAMES
PEGUESE, Each Defendant is hereby sued
individually and severally,

                                             Defendants - Appellees,

          and


SECURITY OFFICER STITCH,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-412-RDB)


Submitted:   November 19, 2003            Decided:   December 8, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles Jones, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane-Weber, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Charles Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.          See Jones v. Maryland

Dep’t of Corr. Comm’rs, No. CA-03-412-RDB (D. Md. Aug. 26, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2